DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9, 11-12 and 14-19 of U.S. Patent No. 10765588. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common. The instant application 16989230 is rejected with the Non-Statutory Double Patenting with above US Patent No. 10765588 because the above US Patent is mainly claiming the system comprise the image sensor that assist user with navigation corresponding to the capture image and reference image.  The instant application also claims the similar concept therefore it’s obviously to one of ordinary skill in the art to utilize above patent to reject with the Non-Statutory Double Patenting. Please see the Non-Statutory Double Patenting table below.
Non-Statutory Double Patenting Table
Instant application 16989230
US Patent No. US 10765588
1. An information processing apparatus, comprising: an image sensor configured to capture a current image at a specific point of time; a direction sensor configured to detect a direction of movement of the information processing apparatus; a position sensor configured to detect a position of the information processing apparatus; and a central processing unit (CPU) configured to: compare the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generate guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image.

1. An information processing apparatus, comprising: an image sensor configured to capture a current image at a specific time duration after a start of walk of a person; and a central processing unit (CPU) configured to: compare the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific time duration; determine a first direction of the walk of the person based on the comparison of the current image and the reference image; and generate guide information for the person based on the determined first direction, wherein the guide information indicates the person to walk in the first direction.
2. The information processing apparatus according to claim 1, wherein the reference image is stored in advance, and the image sensor is further configured to capture the current image in real time.
2. The information processing apparatus according to claim 1, wherein the reference image is stored in advance, and the image sensor is further configured to capture the current image in real time.
3. The information processing apparatus according to claim 2, wherein the CPU is further configured to: extract a first feature point from the current image, wherein the first feature point corresponds to a second feature point of the reference image; compare the first feature point and the second feature point; and generate the guide information based on the comparison of the first feature point and the second feature point.
3. The information processing apparatus according to claim 2, wherein the CPU is further configured to: extract a first feature point from the current image, wherein the first feature point corresponds to a second feature point of the reference image; compare the first feature point and the second feature point; and determine the first direction based on the comparison of the first feature point and the second feature point.
4. The information processing apparatus according to claim 2, wherein the CPU is further configured to: binarize the current image; and compare the reference image with the binarized current image.

5. The information processing apparatus according to claim 2, wherein the CPU is further configured to: binarize the current image; and compare the reference image with the binarized current image.
7. The information processing apparatus according to claim 2, wherein the image sensor is further configured to capture a plurality of first images, the plurality of first images includes the current image, and the CPU is further configured to: estimate pieces of direction information in the plurality of first images; integrate the pieces of direction information; and generate the guide information based on the integration.

7. The information processing apparatus according to claim 2, wherein the image sensor is further configured to capture a plurality of first images, the plurality of first images includes the current image, and the CPU is further configured to: estimate pieces of direction information in the plurality of first images; integrate the pieces of direction information; determine a second direction in which the person faces, wherein the second direction is determined based on the integration; and determine the first direction based on the second direction.
6. The information processing apparatus according to claim 5, wherein the CPU is further configured to: calculate an amount of deviation from the first direction, wherein the calculation is based on pedestrian dead reckoning, and the amount of deviation is in a horizontal direction; calculate a body orientation deviation, wherein the body orientation deviation is an angular deviation of the person with respect to the first direction; and generate the guide information for the person based on the amount of deviation and the body orientation deviation.
9. The information processing apparatus according to claim 1, wherein the CPU is further configured to: calculate an amount of deviation from the first direction, wherein the calculation is based on pedestrian dead reckoning, and the amount of deviation is in a horizontal direction; calculate a body orientation deviation, wherein the body orientation deviation is an angular deviation of the person with respect to the first direction; and generate the guide information for the person based on the amount of deviation and the body orientation deviation.
8. The information processing apparatus according to claim 1, further comprising: an output interface configured to output the generated guide information, wherein the guide information is a voice message or electronic sound.
11. The information processing apparatus according to claim 1, further comprising: an output interface configured to output the generated guide information, wherein the guide information is a voice message or electronic sound.
9. The information processing apparatus according to claim 5, wherein the guide information is associated with a checkpoint, and the checkpoint is on a route of the walk of the person.
12. The information processing apparatus according to claim 1, wherein the guide information is associated with a checkpoint, and the checkpoint is on a route of the walk of the person.
10. The information processing apparatus according to claim 1, wherein the CPU is further configured to: determine a positional relationship between the person and an unmanned aircraft that tracks the person; and generate the guide information based on the positional relationship.

14. The information processing apparatus according to claim 1, wherein the CPU is further configured to: determine a positional relationship between the person and an unmanned aircraft that tracks the person; and generate the guide information based on the positional relationship.
11. The information processing apparatus according to claim 1, wherein the CPU is further configured to: compare an aerial image captured by an unmanned aircraft with the current image; and generate the guide information based on the comparison of the aerial image and the current image.
15. The information processing apparatus according to claim 1, wherein the CPU is further configured to: compare an aerial image captured by an unmanned aircraft with the current image; and generate the guide information based on the comparison of the aerial image and the current image.
12. The information processing apparatus according to claim 1, further comprising a display screen, wherein the information processing apparatus is a smartphone, and the CPU is further configured to: detect that a smartphone cover is in a closed state with respect to the smartphone; and control the display screen based on the closed state of the smartphone cover.

16. The information processing apparatus according to claim 1, further comprising a display screen, wherein the information processing apparatus is a smartphone, and the CPU is further configured to: detect that a smartphone cover is in a closed state with respect to the smartphone; and control the display screen based on the closed state of the smartphone cover.
13. The information processing apparatus according to claim 12, further comprising: a near field communication unit configured to: establish a near field communication between the smartphone cover and the smartphone; and acquire information from the smartphone cover via the near field communication, wherein, in the closed state of the smartphone cover, the CPU is further configured to control the display screen based on the acquired information.

17. The information processing apparatus according to claim 16, further comprising: a near field communication unit configured to: establish a near field communication between the smartphone cover and the smartphone; and acquire information from the smartphone cover via the near field communication, wherein, in the closed state of the smartphone cover, the CPU is further configured to control the display screen based on the acquired information.
14. An information processing method, comprising, in an information processing apparatus: capturing a current image at a specific point of time; detecting a direction of movement of the information processing apparatus; detecting a position of the information processing apparatus; comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generating guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image.

18. An information processing method, comprising, in an information processing apparatus: capturing a current image at a specific time duration after a start of walk of a person; comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific time duration; determining a direction of the walk of the person based on the comparison of the current image and the reference image; and generating guide information for the person based on the determined direction, wherein the guide information indicates the person to walk in the determined direction.
15. A non-transitory computer-readable medium having stored thereon, computer executable-instructions that, when executed by a processor, cause the processor to execute operations, the operations comprising: capturing, by an information processing apparatus, a current image at a specific point of time; detecting a direction of movement of the information processing apparatus; detecting a position of the information processing apparatus; comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generating guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image.

19. A non-transitory computer-readable medium having stored thereon, computer executable-instructions that, when executed by a processor, cause the processor to execute operations, the operations comprising: capturing a current image at a specific time duration after a start of walk of a person; comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific time duration; determining a direction of the walk of the person based on the comparison of the current image and the reference image; and generating guide information for the person based on the determined direction, wherein the guide information indicates the person to walk in the determined direction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20120099012 in view of Dayal et al. US 20150196101.
Regarding claim 1, Ryu et al. teach An information processing apparatus, comprising: an image sensor configured to capture a current image at a specific point of time; a direction sensor configured to detect a direction of movement of the information processing apparatus; a position sensor configured to detect a position of the information processing apparatus (Ryu et al. US 20120099012 abstract; paragraph [0032]-[0034]; [0041]-[0045]; [0072]-[0075]; figures 1-9; As show in the figure 1 the mobile terminal 100 comprise the camera 121; The location information module 115 is a module for checking or acquiring a location (or position) of the mobile terminal (par. 41). The location information module 115 may further include an earth magnetic field sensor for detecting a direction and/or a gravitation sensor. For instance, the location information module 115 detects a direction of the mobile terminal (e.g., the East, West, South and North) for implementation of a navigation using augmented reality through the earth magnetic field sensor (electronic compass). The location information module 115 detects a direction of a gravitation through the gravitation sensor (G sensor) (par. 42). An image capturing apparatus applied to the mobile terminal 100 according to the present invention comprises a camera, a display unit, a location detection unit configured to detect a current location, and a controller configured to acquire a reference image corresponding to the current location when a capturing mode of the camera is selected, and configured to display the acquired reference image on the display unit together with an image currently captured by the camera (par. 75). According to the cited passages and figures, the camera of the mobile terminal can capture the image at any time.).
Ryu et al. do not explicitly teach and a central processing unit (CPU) configured to: compare the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generate guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image.
Dayal et al. US 20150196101 teach and a central processing unit (CPU) configured to: compare the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generate guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image (Dayal et al. US 20150196101 paragraph [0039]-[0041]; [0057]-[0062]; [0149]-[0152]; [0162]-[0168]; [0206]-[0209]; figures 1-22; The navigation instructions may be determined based on map data, image data detected by the stereo camera 121 and/or camera 122, positioning data detected by the IMU 123 and/or data detected by the GPS 124. In various embodiments, image data detected by the stereo camera 121 and/or the camera 122 may be positioning data as the processor 111 may determine a positioning of the smart necklace 100 based on a comparison of the image data to image data in memory. For example, a map in the memory 112 may include image data associated with various locations. The processor 111 may compare the detected image data to the stored image data to determine a location of the smart necklace 100. The smart necklace 100 may generate navigation instructions based on positioning on a map and/or the location of the desired object or person relative to the smart necklace 100 (par. 207). In block 1818, the smart necklace 100 may provide navigation instructions to the user via the interface array 130 (par. 208).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 by comprising the teaching of Dayal et al. US 20150196101 into the system of Ryu et al..  The motivation to combine these arts is to provide the comparison between the capture image with the store image data from Dayal et al. US 20150196101 reference into Ryu et al. reference for determine the current location of the user and assist user navigate to the destination.
Regarding claim 2, the combination of Ryu et al. and Dayal et al. US 20150196101 disclose the information processing apparatus according to claim 1, wherein the reference image is stored in advance, and the image sensor is further configured to capture the current image in real time (Ryu et al. US 20120099012 abstract; paragraph [0031]-[0034]; [0041]-[0045]; [0074]-[0075]; [0091]; [0101]-[0108]; figures 1-9; Hereinafter, with reference to FIGS. 1 to 9, will be explained an image capturing (photographing) apparatus and a method thereof, the apparatus capable of allowing a user to effectively capture (photograph) a desired image by a camera by displaying a reference image on a display unit together with an image currently captured by the camera (par. 31).).
Regarding claim 5, the combination of Ryu et al. and Dayal et al. US 20150196101 disclose the information processing apparatus according to claim 1, wherein the CPU is further configured to: determine a first direction of walk of the person based on the comparison of the current image and the reference image; and generate the guide information for the person based on the determined first direction (Dayal et al. US 20150196101 paragraph [0039]-[0041]; [0057]-[0062]; [0149]-[0152]; [0162]-[0168]; [0178]-[0180]; [0206]-[0209]; figures 1-22; The pair of stereo cameras 121 and the camera 122 may continuously passively recognize objects in the environment. The smart necklace 100 may compare the image data of the object to image data stored in a local or cloud-based memory in order to identify the object. Working in conjunction with the other sensors in the sensor array 120, the smart necklace 100 can provide the user with guidance and navigation commands by way of audio and haptic feedback (par. 57). For example, the speaker 132 may play a command to move forward a specified distance. Then, special audio tones or audio patterns can play when the user is at a waypoint, and guide the user to make a turn through additional tones or audio patterns (par. 62). In FIG. 15, the smart necklace 100 is aware of the sub-rooms 1504 and the restrooms 1502 and 1503. As the user begins walking along path 1512, the smart necklace 100 may detect the table 1508A directly ahead of the user. The smart necklace 100 may instruct the user to turn to the right so that the user walks along path 1514. When the user reaches position 1515, the smart necklace 100 may detect the table 1508B. In response, the smart necklace 100 may instruct the user to turn left and walk along path 1516. When the user reaches position 1517, the smart necklace 100 may detect the chairs 1510C, 1510D, 1510A, 1510B, 1510E and 1510F. In response, the smart necklace 100 may instruct the user to turn right and walk along path 1518. When the user reaches position 1519, the smart necklace may detect the chairs 1510G, 1510H, 1510I, and 1510J and instruct the user to turn left and follow path 1520 (par. 178).  According to the cited passages and figures, examiner interpreted the cameras of the system capture plurality of image along a route to identify any object in the path for helping the user navigating along a route in the direction that have no obstruction.).
Regarding claim 7, the combination of Ryu et al. and Dayal et al. US 20150196101 disclose the information processing apparatus according to claim 2, wherein the image sensor is further configured to capture a plurality of first images, the plurality of first images includes the current image, and the CPU is further configured to: estimate pieces of direction information in the plurality of first images; integrate the pieces of direction information; and generate the guide information based on the integration (Dayal et al. US 20150196101 paragraph [0039]-[0041]; [0057]-[0062]; [0149]-[0152]; [0162]-[0168]; [0178]-[0180]; [0206]-[0209]; figures 1-22; The pair of stereo cameras 121 and the camera 122 may continuously passively recognize objects in the environment. The smart necklace 100 may compare the image data of the object to image data stored in a local or cloud-based memory in order to identify the object. Working in conjunction with the other sensors in the sensor array 120, the smart necklace 100 can provide the user with guidance and navigation commands by way of audio and haptic feedback (par. 57). For example, the speaker 132 may play a command to move forward a specified distance. Then, special audio tones or audio patterns can play when the user is at a waypoint, and guide the user to make a turn through additional tones or audio patterns (par. 62). In FIG. 15, the smart necklace 100 is aware of the sub-rooms 1504 and the restrooms 1502 and 1503. As the user begins walking along path 1512, the smart necklace 100 may detect the table 1508A directly ahead of the user. The smart necklace 100 may instruct the user to turn to the right so that the user walks along path 1514. When the user reaches position 1515, the smart necklace 100 may detect the table 1508B. In response, the smart necklace 100 may instruct the user to turn left and walk along path 1516. When the user reaches position 1517, the smart necklace 100 may detect the chairs 1510C, 1510D, 1510A, 1510B, 1510E and 1510F. In response, the smart necklace 100 may instruct the user to turn right and walk along path 1518. When the user reaches position 1519, the smart necklace may detect the chairs 1510G, 1510H, 1510I, and 1510J and instruct the user to turn left and follow path 1520 (par. 178).  According to the cited passages and figures, examiner interpreted the cameras of the system capture plurality of image along a route to identify any object in the path for helping the user navigating along a route.).
Regarding claim 8, the combination of Ryu et al. and Dayal et al. US 20150196101 disclose the information processing apparatus according to claim 1, further comprising: an output interface configured to output the generated guide information, wherein the guide information is a voice message or electronic sound (Dayal et al. US 20150196101 paragraph [0041]; [0048]; [0059]; [0062]; [0066]; [0170]; [0237]-[0238]; [0246]-[0247]; figures 1-22; For example, the speaker 132 may play a command to move forward a specified distance. Then, special audio tones or audio patterns can play when the user is at a waypoint, and guide the user to make a turn through additional tones or audio patterns. A first tone, audio pattern or vibration can alert the user to the start of a turn, such as a single tone or a vibration from the left side of the smart necklace may indicate a left turn. A second tone, audio pattern or vibration can alert the user that the turn is complete such as two tones, or the vibration may stop, such as the left side ceases to vibrate when the turn is complete. Different tones, patterns or vibrations may also signify different degrees of turns, such as a specific tone for a 45 degree turn and a specific tone for a 90 degree turn. Alternatively or in addition to tones and vibrations, the smart necklace 100 may provide verbal cues, similar to a car GPS navigation command (par. 62).).
Regarding claim 9, the combination of Ryu et al. and Dayal et al. US 20150196101 disclose the information processing apparatus according to claim 5, wherein the guide information is associated with a checkpoint, and the checkpoint is on a route of the walk of the person (Dayal et al. US 20150196101 paragraph [0039]-[0041]; [0057]-[0062]; [0149]-[0152]; [0162]-[0168]; [0178]-[0180]; [0206]-[0209]; figures 1-22; For example, the speaker 132 may play a command to move forward a specified distance. Then, special audio tones or audio patterns can play when the user is at a waypoint, and guide the user to make a turn through additional tones or audio patterns (par. 62). In FIG. 15, the smart necklace 100 is aware of the sub-rooms 1504 and the restrooms 1502 and 1503. As the user begins walking along path 1512, the smart necklace 100 may detect the table 1508A directly ahead of the user. The smart necklace 100 may instruct the user to turn to the right so that the user walks along path 1514. When the user reaches position 1515, the smart necklace 100 may detect the table 1508B. In response, the smart necklace 100 may instruct the user to turn left and walk along path 1516. When the user reaches position 1517, the smart necklace 100 may detect the chairs 1510C, 1510D, 1510A, 1510B, 1510E and 1510F. In response, the smart necklace 100 may instruct the user to turn right and walk along path 1518. When the user reaches position 1519, the smart necklace may detect the chairs 1510G, 1510H, 1510I, and 1510J and instruct the user to turn left and follow path 1520 (par. 178). According to the cited passages and figures, examiner interpreted each waypoint or turning point associated with the object along a route can be treat as checkpoint.).
Regarding claim 14, Ryu et al. teach An information processing method, comprising, in an information processing apparatus: capturing a current image at a specific point of time; detecting a direction of movement of the information processing apparatus; detecting a position of the information processing apparatus (Ryu et al. US 20120099012 abstract; paragraph [0032]-[0034]; [0041]-[0045]; [0072]-[0075]; figures 1-9; As show in the figure 1 the mobile terminal 100 comprise the camera 121; The location information module 115 is a module for checking or acquiring a location (or position) of the mobile terminal (par. 41). The location information module 115 may further include an earth magnetic field sensor for detecting a direction and/or a gravitation sensor. For instance, the location information module 115 detects a direction of the mobile terminal (e.g., the East, West, South and North) for implementation of a navigation using augmented reality through the earth magnetic field sensor (electronic compass). The location information module 115 detects a direction of a gravitation through the gravitation sensor (G sensor) (par. 42). An image capturing apparatus applied to the mobile terminal 100 according to the present invention comprises a camera, a display unit, a location detection unit configured to detect a current location, and a controller configured to acquire a reference image corresponding to the current location when a capturing mode of the camera is selected, and configured to display the acquired reference image on the display unit together with an image currently captured by the camera (par. 75). According to the cited passages and figures, the camera of the mobile terminal can capture the image at any time.);
Ryu et al. do not explicitly teach comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generating guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image.
Dayal et al. US 20150196101 teach comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generating guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image (Dayal et al. US 20150196101 paragraph [0039]-[0041]; [0057]-[0062]; [0149]-[0152]; [0162]-[0168]; [0206]-[0209]; figures 1-22; The navigation instructions may be determined based on map data, image data detected by the stereo camera 121 and/or camera 122, positioning data detected by the IMU 123 and/or data detected by the GPS 124. In various embodiments, image data detected by the stereo camera 121 and/or the camera 122 may be positioning data as the processor 111 may determine a positioning of the smart necklace 100 based on a comparison of the image data to image data in memory. For example, a map in the memory 112 may include image data associated with various locations. The processor 111 may compare the detected image data to the stored image data to determine a location of the smart necklace 100. The smart necklace 100 may generate navigation instructions based on positioning on a map and/or the location of the desired object or person relative to the smart necklace 100 (par. 207). In block 1818, the smart necklace 100 may provide navigation instructions to the user via the interface array 130 (par. 208).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 by comprising the teaching of Dayal et al. US 20150196101 into the system of Ryu et al..  The motivation to combine these arts is to provide the comparison between the capture image with the store image data from Dayal et al. US 20150196101 reference into Ryu et al. reference for determine the current location of the user and assist user navigate to the destination.
Regarding claim 15, Ryu et al. teach A non-transitory computer-readable medium having stored thereon, computer executable-instructions that, when executed by a processor, cause the processor to execute operations, the operations comprising: capturing, by an information processing apparatus, a current image at a specific point of time; detecting a direction of movement of the information processing apparatus; detecting a position of the information processing apparatus (Ryu et al. US 20120099012 abstract; paragraph [0032]-[0034]; [0041]-[0045]; [0072]-[0075]; figures 1-9; As show in the figure 1 the mobile terminal 100 comprise the camera 121; The location information module 115 is a module for checking or acquiring a location (or position) of the mobile terminal (par. 41). The location information module 115 may further include an earth magnetic field sensor for detecting a direction and/or a gravitation sensor. For instance, the location information module 115 detects a direction of the mobile terminal (e.g., the East, West, South and North) for implementation of a navigation using augmented reality through the earth magnetic field sensor (electronic compass). The location information module 115 detects a direction of a gravitation through the gravitation sensor (G sensor) (par. 42).  An image capturing apparatus applied to the mobile terminal 100 according to the present invention comprises a camera, a display unit, a location detection unit configured to detect a current location, and a controller configured to acquire a reference image corresponding to the current location when a capturing mode of the camera is selected, and configured to display the acquired reference image on the display unit together with an image currently captured by the camera (par. 75). According to the cited passages and figures, the camera of the mobile terminal can capture the image at any time.).
Ryu et al. do not explicitly teach comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generating guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image.
Dayal et al. US 20150196101 teach comparing the current image and a reference image, wherein a time of capture of the reference image corresponds to the specific point of time; and generating guide information for a person based on the detected direction, the detected position, and the comparison of the current image and the reference image (Dayal et al. US 20150196101 paragraph [0039]-[0041]; [0057]-[0062]; [0149]-[0152]; [0162]-[0168]; [0206]-[0209]; figures 1-22; The navigation instructions may be determined based on map data, image data detected by the stereo camera 121 and/or camera 122, positioning data detected by the IMU 123 and/or data detected by the GPS 124. In various embodiments, image data detected by the stereo camera 121 and/or the camera 122 may be positioning data as the processor 111 may determine a positioning of the smart necklace 100 based on a comparison of the image data to image data in memory. For example, a map in the memory 112 may include image data associated with various locations. The processor 111 may compare the detected image data to the stored image data to determine a location of the smart necklace 100. The smart necklace 100 may generate navigation instructions based on positioning on a map and/or the location of the desired object or person relative to the smart necklace 100 (par. 207). In block 1818, the smart necklace 100 may provide navigation instructions to the user via the interface array 130 (par. 208).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 by comprising the teaching of Dayal et al. US 20150196101 into the system of Ryu et al..  The motivation to combine these arts is to provide the comparison between the capture image with the store image data from Dayal et al. US 20150196101 reference into Ryu et al. reference for determine the current location of the user and assist user navigate to the destination.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20120099012 in view of Dayal et al. US 20150196101 and further in view of Levy US 20130250078.
Regarding claim 3, the combination of Ryu et al. and Dayal et al. US 20150196101 teach all the limitation of claim 2.
The combination of Ryu et al. and Dayal et al. US 20150196101 do not explicitly teach the information processing apparatus according to claim 2, wherein the CPU is further configured to: extract a first feature point from the current image, wherein the first feature point corresponds to a second feature point of the reference image; compare the first feature point and the second feature point; and generate the guide information based on the comparison of the first feature point and the second feature point.
Levy teaches the information processing apparatus according to claim 2, wherein the CPU is further configured to: extract a first feature point from the current image, wherein the first feature point corresponds to a second feature point of the reference image; compare the first feature point and the second feature point; and generate the guide information based on the comparison of the first feature point and the second feature point (Levy US 20130250078 abstract; paragraph [0002]; [0006]; [0011]-[0018]; [0020]-[0021]; [0026]-[0027]; figures 1-2; In some embodiments, object recognition module 110 may compare images based on one or more features of the imaged object 104, such as, object name (e.g., an apple vs. a hammer), object type or category (e.g., plant vs. tool), color, size, shape, texture, pattern, brightness, distance to the object and direction or orientation of the object. Each feature may be determined using a separate comparison. The knowledge database may also store a data file of a non-visual description of each database object and/or feature, such as an audio file reciting the name of the object and its associated features, a tactile stimulus defining the presence of a new object or a near object likely to cause a collision, etc. Accordingly, when a match is found between the imaged object and database object, output device 112 may output or play the associated non-visual description to the visually impaired user for recognition of his/her surroundings. Output device 112 may include headphones, speakers, etc., to output sound data files and a buzzer, micro-electromechanical systems (MEMS) switch or vibrator to output tactile stimuli (par. 18).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 with Levy by comprising the teaching of Levy into the system of Ryu et al. and Dayal et al. US 20150196101.  The motivation to combine these arts is to provide one or more features of the image from Levy reference into Ryu et al. and Dayal et al. US 20150196101 references for identify the environment surround the user to enhance the navigation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20120099012 in view of Dayal et al. US 20150196101 and further in view of Svedin US 20050152584.
Regarding claim 4, the combination of Ryu et al. and Dayal et al. US 20150196101 teach all the limitation of claim 2.
The combination of Ryu et al. and Dayal et al. US 20150196101 do not explicitly teach the information processing apparatus according to claim 2, wherein the CPU is further configured to: binarize the current image; and compare the reference image with the binarized current image.
Svedin teaches the information processing apparatus according to claim 2, wherein the CPU is further configured to: binarize the current image; and compare the reference image with the binarized current image (Svedin US 20050152584 paragraph [0046]; figures 2-4; In addition, the computer unit 22 can binarize the recorded image and compare it with one or more possibly previously recorded images in order to check whether the most recently recorded image differs sufficiently from the previously recorded images (par. 46).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 with Svedin by comprising the teaching of Svedin into the system of Ryu et al. and Dayal et al. US 20150196101.  The motivation to combine these arts is to provide binarize the current image from Svedin reference into Ryu et al. and Dayal et al. US 20150196101 references for user design desire to determine any different between the comparison between the two images.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20120099012 in view of Dayal et al. US 20150196101 and further in view of Han et al. US 20170038213.
Regarding claim 6, the combination of Ryu et al. and Dayal et al. US 20150196101 teach all the limitation of claim 5.
The combination of Ryu et al. and Dayal et al. US 20150196101 do not explicitly teach the information processing apparatus according to claim 5, wherein the CPU is further configured to: calculate an amount of deviation from the first direction, wherein the calculation is based on pedestrian dead reckoning, and the amount of deviation is in a horizontal direction; calculate a body orientation deviation, wherein the body orientation deviation is an angular deviation of the person with respect to the first direction; and generate the guide information for the person based on the amount of deviation and the body orientation deviation.
Han et al. teach the information processing apparatus according to claim 5, wherein the CPU is further configured to: calculate an amount of deviation from the first direction, wherein the calculation is based on pedestrian dead reckoning, and the amount of deviation is in a horizontal direction; calculate a body orientation deviation, wherein the body orientation deviation is an angular deviation of the person with respect to the first direction; and generate the guide information for the person based on the amount of deviation and the body orientation deviation (Han et al. US 20170038213 abstract; paragraph [0012]; [0025]; [0029]-[0033]; [0038]-[0039]; figures 1-6; Referring now to FIG. 1, a mobile computing device 100 for determining a user's location using pedestrian dead reckoning techniques is shown……..Based on an analysis of the sensor data, the mobile computing device 100 determines points in time at which the user of the mobile computing device 100 has taken a physical step (i.e., while walking, jogging, running, or having another gait). The mobile computing device 100 determines various headings of the user (e.g., raw heading, estimated heading, etc.), orientations of the mobile computing device 100 and user (e.g., relative to one another and/or to previous orientations), and a distance traveled by the user (e.g., based on the user's estimated step length) (par. 12). Referring now to FIG. 3, a user 300 is shown at different physical steps 302, 304, 306 with various headings (H.sub.k−1, H.sub.k, H.sub.k+1) and holding the mobile computing device 100 in various orientations (O.sub.k−1, O.sub.k, O.sub.k+1) relative to a frame of reference. In the illustrative steps 302, 304, 306, it should be appreciated that O.sub.k is the orientation of the mobile computing device 100 in the horizontal plane in step k, H.sub.k is the user's heading in step k, and R.sub.k is the relative angle between the device orientation and the user's heading in step k. More specifically, at a first step 302, the user 300 has a heading, H.sub.k−1, of zero degrees relative to the frame of reference, the mobile computing device 100 has an orientation, O.sub.k−1, of zero degrees, and the relative angle, R.sub.k−1, defined therebetween is zero degrees. At a second step 304, the user 300 has a heading, H.sub.k, of zero degrees, the mobile computing device 100 has an orientation, O.sub.k, of ninety degrees, and the relative angle, R.sub.k, is ninety degrees. Further, at a third step 306, the user 300 has a heading, H.sub.k+1, of forty-five degrees, the mobile computing device 100 has an orientation, O.sub.k+1, of 135 degrees and the relative angle, R.sub.k+1, is ninety degrees (par. 30). It should be appreciated that H.sub.k=O.sub.k+R.sub.k at step k, and the user's heading variation in step k may be calculated in the PDR model according to H.sub.k−H.sub.k−1=(O.sub.k−O.sub.k−1)+(R.sub.k−R.sub.k−1). In the illustrative PDR model, O.sub.k−O.sub.k−1 represents the variation in the orientation of the mobile computing device 100 in step k (i.e., relative to step k−1) and may be determined by the inertial measurement module 210 based on the sensed inertial characteristics of the mobile computing device 100. Further, R.sub.k−R.sub.k−1 represents the variation in the relative angle between the user 300 and the mobile computing device 100 in step k (i.e., relative to step k−1). In most circumstances, R.sub.k−R.sub.k−1 is zero because most users do not frequently change the mounting position/direction of the mobile computing device 100 during PDR (par. 31).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 with Han et al. by comprising the teaching of Han et al. into the system of Ryu et al. and Dayal et al. US 20150196101.  The motivation to combine these arts is to apply pedestrian dead reckoning technique from Han et al. reference into Ryu et al. and Dayal et al. US 20150196101 references for determine the location and heading of the user.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20120099012 in view of Dayal et al. US 20150196101 and further in view of Dayal et al. US 20170319426.
Regarding claim 10, the combination of Ryu et al. and Dayal et al. US 20150196101 teach all the limitation of claim 1.
The combination of Ryu et al. and Dayal et al. US 20150196101 do not explicitly teach the information processing apparatus according to claim 1, wherein the CPU is further configured to: determine a positional relationship between the person and an unmanned aircraft that tracks the person; and generate the guide information based on the positional relationship.
Dayal et al. US 20170319426 teach the information processing apparatus according to claim 1, wherein the CPU is further configured to: determine a positional relationship between the person and an unmanned aircraft that tracks the person; and generate the guide information based on the positional relationship (Dayal et al. US 20170319426 abstract; paragraph [0026]; [0029]-[0031]; [0033]-[0042]; [0046]; figures 1-4; The unmanned vehicle 150 may be located within a communication range 208 of the device 100 (e.g., within 100 feet in radius), so that the unmanned vehicle 150 and the device 100 may continuously communicate data using the device transceiver 110 and the unmanned vehicle transceiver 160 (par. 35). The unmanned vehicle 150 may be continuously located within the communication range 208 of the device 100 and provide feedback data to the device 100 to assist in navigating the user 202 to the desired destination or point of interest. The unmanned vehicle 150 may use the unmanned vehicle camera 162 to detect the image data of the user 202 and any objects in the way of the user 202. The unmanned vehicle 150 may further use the unmanned vehicle control unit 152 to determine whether the user 202 is imminently going to make contact with an object or to determine whether the user 202 is straying from a route. For example, if the user 202 begins to veer to the user's 202 left hand side, or if the user 202 is about to run into a bench or other obstacle, the unmanned vehicle 150 provides feedback data to the device 100 regarding the user 202. The feedback data provided by the unmanned vehicle 150 may be used in addition to or in lieu of a collision avoidance system of the device 100 using one or more device sensors in the device sensor array 106 (par. 46).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 with Dayal et al. US 20170319426 by comprising the teaching of Dayal et al. US 20170319426 into the system of Ryu et al. and Dayal et al. US 20150196101.  The motivation to combine these arts is to include the unmanned vehicle for detecting the surround environment from Dayal et al. US 20170319426 reference into Ryu et al. and Dayal et al. US 20150196101 references for obtain surround information beyond the user navigation device for assisting the visualize impair person navigate to their point of interest.
Regarding claim 11, the combination of Ryu et al., Dayal et al. US 20150196101 and Dayal et al. US 20170319426 disclose the information processing apparatus according to claim 1, wherein the CPU is further configured to: compare an aerial image captured by an unmanned aircraft with the current image; and generate the guide information based on the comparison of the aerial image and the current image (Dayal et al. US 20170319426 abstract; paragraph [0026]; [0029]-[0031]; [0033]-[0046]; [0057]; [0060]-[0067]; [0073]; figures 1-4; The unmanned vehicle 150 may be continuously located within the communication range 208 of the device 100 and provide feedback data to the device 100 to assist in navigating the user 202 to the desired destination or point of interest. The unmanned vehicle 150 may use the unmanned vehicle camera 162 to detect the image data of the user 202 and any objects in the way of the user 202. The unmanned vehicle 150 may further use the unmanned vehicle control unit 152 to determine whether the user 202 is imminently going to make contact with an object or to determine whether the user 202 is straying from a route. For example, if the user 202 begins to veer to the user's 202 left hand side, or if the user 202 is about to run into a bench or other obstacle, the unmanned vehicle 150 provides feedback data to the device 100 regarding the user 202. The feedback data provided by the unmanned vehicle 150 may be used in addition to or in lieu of a collision avoidance system of the device 100 using one or more device sensors in the device sensor array 106 (par. 46). The unmanned vehicle control unit 152 determines whether the point of interest identification is detected from the image data (step 310). When the unmanned vehicle 150 is unable to detect the point of interest identification from the image data, the unmanned vehicle 150 automatically moves locations (step 312). The unmanned vehicle 150 may move to a higher elevation, to a more central location, to a particular location previously identified as having a good vantage point, or to a location based on performing a search algorithm. For example, if the map data is stored in the unmanned vehicle memory 154, the unmanned vehicle 150 may perform a search algorithm by traversing locations based on the map data and collecting detected image data (par. 65). The unmanned vehicle 150 determines point of interest navigation data using the determined user location and the point of interest location (step 318) and communicates the point of interest navigation data to the device 100 (step 320). The device 100 outputs the navigation directions to the user 202 using the device output unit 108 (step 322) (par. 67).  According to the cited passages and figure above, the system clearly shows the unmanned vehicle 150 move to the location that can detect the point of interest by capture the image which mobile device cannot be detected.  The unmanned vehicle can communicate point of interest navigation data to the mobile device.  It’s obviously to one of ordinary skill in the art the mobile device can use the image data from the unmanned vehicle as a reference image to compare with the current image that capture by the mobile device while navigate along a path to point of interest.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20120099012 in view of Dayal et al. US 20150196101 and further in view of Ham US 20060183516.
Regarding claim 12, the combination of Ryu et al. and Dayal et al. US 20150196101 teach the information processing apparatus according to claim 1, further comprising a display screen, wherein the information processing apparatus is a smartphone (Ryu et al. US 20120099012 abstract; paragraph [0032]-[0034]; [0041]-[0045]; [0072]-[0075]; figures 1-9; FIG. 1 is a view illustrating a configuration of a mobile terminal 100 to which an image capturing apparatus of the present invention has been applied. The mobile terminal (mobile communication terminal) 100 may be implemented in a various forms such as mobile phones, smart phones, notebook computers, digital broadcast terminals, PDAs (Personal Digital Assistants), PMPs (Portable Multimedia Player), etc (par. 32).).
The combination of Ryu et al. and Dayal et al. US 20150196101 do not explicitly teach and the CPU is further configured to: detect that a smartphone cover is in a closed state with respect to the smartphone; and control the display screen based on the closed state of the smartphone cover.
Ham teaches and the CPU is further configured to: detect that a smartphone cover is in a closed state with respect to the smartphone; and control the display screen based on the closed state of the smartphone cover (Ham US 20060183516 paragraph [0018]-[0020]; [0024]-[0027]; figures 1-6; As shown in FIGS. 2A and 2B, the cover member 105 includes a back side portion 170 provided with a primary display screen 140 and the front side portion 175 provided with a secondary display screen 145. In the illustrated embodiment, the second array of LEDs 160 is provided on the front side portion 175 of the cover member 105 below the secondary display screen 145 (par. 25). As show in the figures 1-2, it’s clearly show the display will switch from the primary display screen 140 to the secondary display screen 145 once detecting the closed position of the phone.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al. and Dayal et al. US 20150196101 with Ham by comprising the teaching of Ham into the system of Ryu et al. and Dayal et al. US 20150196101.  The motivation to combine these arts is to include the switching display once the phone in the close position from Ham reference into Ryu et al. and Dayal et al. US 20150196101 references for displaying the content on the second display.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20120099012, in view of Dayal et al. US 20150196101, in view of Ham US 20060183516, in view of Davis et al. US 20160072540 and further in view of Lotito US 20150304804.
Regarding claim 13, the combination of Ryu et al., Dayal et al. US 20150196101 and Ham teach all the limitation of claim 12.
The combination of Ryu et al., Dayal et al. US 20150196101 and Ham do not explicitly teach the information processing apparatus according to claim 12, further comprising: a near field communication unit configured to: establish a near field communication between the smartphone cover and the smartphone; and acquire information from the smartphone cover via the near field communication, wherein, in the closed state of the smartphone cover, the CPU is further configured to control the display screen based on the acquired information.
Davis et al. teach the information processing apparatus according to claim 12, further comprising: a near field communication unit configured to: establish a near field communication between the smartphone cover and the smartphone (Davis et al. US 20160072540 paragraph [0026]; [0040]; [0056]; figures 1-4; As illustrated, the video recording device 402 may include a NFC chip 404 and holster 406 may include a NFC chip 408. NFC chips 404, 408 may be either a transmitter chip or a reading chip, and may be placed on the outside, inside, front, or back of the devices they are attached to. For example, the NFC chip 408 may be sewn into holster 406, and NFC chip 404 may be placed under the cover of a smartphone 402. In one embodiment, NFC chip 408 may be a transmitting chip to NFC chip 404, and smartphone 402 may handle verification of a match between the two chips (par. 56).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al., Dayal et al. US 20150196101 and Ham with Davis et al. by comprising the teaching of Davis et al. into the system of Ryu et al., Dayal et al. US 20150196101 and Ham.  The motivation to combine these arts is to include NFC chip place under cover of the smartphone from Davis et al. reference into Ryu et al., Dayal et al. US 20150196101 and Ham references for easily detect any device in the proximity of communication range.
However, the combination of Ryu et al., Dayal et al. US 20150196101, Ham and Davis et al. so teach the detect of near field communication, but Ryu et al., Dayal et al. US 20150196101, Ham and Davis et al. do not explicitly teach and acquire information from the smartphone cover via the near field communication, wherein, in the closed state of the smartphone cover, the CPU is further configured to control the display screen based on the acquired information.
Lotito teaches and acquire information from the smartphone cover via the near field communication, wherein, in the closed state of the smartphone cover, the CPU is further configured to control the display screen based on the acquired information (Lotito US 20150304804 paragraph [0010]-[0016]; [0039]-[0046]; [0088]; [0091]; [0108]-[0109]; figures 1-18; With reference to FIG. 6, for example, a system 10 comprises a mobile terminal 3 which a user approaches to a short range sensor 5, which may consist, for example, in an NFC tag 1, equipped with a wireless readable memory containing an identification code and other programmable information; when mobile terminal 3 is in proximity of the communication range of short range sensor 5 a communication between them is established, particularly, a radio communication that involves the use of NFC protocol. Subsequently, according to the mobile terminal 3 movement and the information exchanged during the interaction, a controller 4 performs an operation, rather than another (par. 39). All the above said operations can be assigned by the present invention mechanism on the basis of the mobile terminal working state: this state can advantageously be changed by the detection of NFC tag proximity. In the event for example of the four movements control system in FIG. 10, when mobile terminal 3 detects short range sensor 5 presence, it can optionally give feedback about sensor 5 being read by means of any type of sound or mechanical (vibration) indication through appropriate signalling means, not shown in FIG. 16 and/or visual indication by means of a warning on screen 35 of mobile terminal 3. In addition, it is expected that it will automatically display on its screen 35 information relating to movements and associated commands enabled on that sensor (par. 91). According to the cited passages, examiner interpreted the proximity state between the two NCF device like mobile terminal and NFC sensor as the close state.  The mobile terminal display screen can obtain information of another NFC device via NFC communication.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ryu et al., Dayal et al. US 20150196101, Ham and Davis et al. with Lotito by comprising the teaching of Lotito into the system of Ryu et al., Dayal et al. US 20150196101, Ham and Davis et al..  The motivation to combine these arts is to provide information exchange during the NCF communication in the proximity state from Lotito reference into Ryu et al., Dayal et al. US 20150196101, Ham and Davis et al. references so the user can easily exchange the information between the two devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683